Citation Nr: 1341661	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of acute gastroenteritis.  


WITNESSES AT HEARING ON APPEAL

Appellant and L. H.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from May 14, 1951, to September 19, 1951. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated from September 2009 to December 2011, which were entered into Virtual VA in January 2012 and considered in the July 2012 supplemental statement of the case (SSOC).  

The Veteran and L. H., a registered nurse, testified in October 2011 at a videoconference before undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  

A December 2011 Board decision found that new and material evidence had been submitted to reopen the claim and, prior to de novo adjudication, remanded the claim for further development.  The case has now been returned to the Board. 

By e-mail in August 2013 the Veteran's attorney moved to withdraw from representing the Veteran.  In October 2013 the undersigned VLJ found that good cause had been presented and the attorney's withdrawal was granted.  By letter of October 18, 2013, the Veteran was notified of this and of his alternatives means of obtaining representation.  He was informed that if he did not notify the Board of his decision within 30 days it would be assumed that he had chosen to represent himself and the Board would resume review of his appeal.  The Veteran did not respond to this notice and, thus, the Board now continues with the consideration of the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran was treated for acute gastroenteritis for several days during military which resolved without residual disability.  

2.  The Veteran's current gastrointestinal disability is not persuasively shown until many years after military service and is unrelated to any injury, event, or disease during military service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of acute gastroenteritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2007, prior to the initial denial, and again in August 2009, after the initial denial but before the May 2010 statement of the case (SOC) and the July 2012 supplemental SOC (SSOC), the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claim for service connection; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (VCAA notice may be given after the initial adjudication if the claim is subsequently readjudicated, and a SOC and an SSOC are readjudications).   

Duty to Assist

VA has done everything reasonably possible to assist the Veteran in developing evidence as to the claim for service connection in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records (STRs) have been associated with the claims file, as have VA treatment records, including those contained in Virtual VA.  The Veteran and L. H., a registered nurse, testified at the videoconference and a transcript thereof is on file.  All identified and available post-service treatment records have been secured.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor any past representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The remand was to obtain up-to-date VA treatment records and, as indicated, these are now contained in Virtual VA.  Also pursuant to the Board remand the Veteran was afforded an additional VA examination to determine whether he now had a chronic gastrointestinal disability related to military service.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2012).   

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's STRs show that he was admitted for hospitalization on May 16, 1951, for acute gastroenteritis, and discharged the next day, i.e., May 17, 1951.  The discharge summary indicated that he had had "poisoning" due to noxious foodstuffs "probably tainted hash."  

The Veteran was discharged from a 4-month period of active duty in 1951 due to pre-existing residuals of a 1944 gunshot wound of the right shoulder, which was not aggravated by his 1951 military service.  

In 1984 the Veteran filed his original claim for service connection for residuals of food poisoning.  As noted, the claim was eventually reopened via the Board decision of December 2011.

The Veteran underwent VA hospitalization in 1998 for a hiatal hernia.  

On VA gastrointestinal examination in December 2009 the Veteran's claim file and medical records were reviewed.  He reported having had food poisoning during service with nausea, vomiting, and diarrhea for which he had been hospitalized for 3 days.  Since service he has claimed chronic heartburn and stomach trouble, which was described as reflux.  He now took Omeprozole for heartburn but denied having chronic diarrhea, nausea, and vomiting.  After a physical examination the diagnosis was reflux with heartburn.  

Then examiner opined that the Veteran's current stomach problem was not caused or a result of his in-service food poisoning.  The rationale was that while the Veteran was treated for acute gastroenteritis during, the condition resolved and he was eventually returned to duty.  The examiner reviewed the claim file and records of VA medical care at the VA Medical Center (VAMC) in Salem and found that stomach problems that were unrelated to any potential residuals of in-service gastroenteritis.  His medical care at the VAMC Salem was primarily related to reflux.  An upper GI series in 1997 revealed a large hiatal hernia with reflux.  This was not related to the acute gastroenteritis in 1951.  Additionally, there was no continuity of records revealing care for any gastroenteritis, or chronic residual of such.  Therefore, based on review of the claim file and his records of medical care at VAMC Salem, the examiner's opinion was that the Veteran's primary care for stomach problems, as shown in the claim file, were not related to an acute, resolved gastroenteritis experienced in military service.  The examiner was a Primary Care Nurse Practitioner, and the report of the examination was co-signed by a VA primary care physician.  

The Veteran testified during the October 2011 Board hearing that he has continually sought treatment for stomach symptoms since service.  Page 7 of that transcript.  Additionally, a registered nurse, L. H., testified that it was as likely as not that the Veteran's food poisoning during service could have exacerbated or aggravated a then undiagnosed intestinal condition.  Page 10.  

On VA gastrointestinal examination in February 2012, conducted pursuant to the 2011 Board remand, the Veteran's claim file was reviewed by the same VA Primary Care Nurse Practitioner that conducted the 2009 VA examination.  The examiner noted that in the past the Veteran had has gastric reflux dating back to possibly 2000.  The Veteran reported that during service he had had food poisoning for which he had been hospitalized for three days, and for which he was given "lifesaving water."  He had been returned to duty but denied having had any testing of his stomach for any residuals symptoms after his initial diarrhea stopped.  He had never had gastrointestinal surgery.  After service he had taken "all kinds of medication" for his stomach.  He reported that he did not know when he started formal treatment for a stomach condition but believed that sometime in the 1950s he had taken medication for his stomach.  In the 1950s, 1960s, and 1970s he had predominately taken Maalox.  He reported that his primary symptom was heartburn.  During his postservice working years, 30 minutes after eating breakfast he would develop heartburn.  He believed that it was sometime in the 1980s that he was given pills for heartburn, which he continued to take prior to eating and which controlled his heartburn.  He was unsure whether he had had any testing of his stomach to investigate his heartburn.  He now took Omeprozole, 20 mgs. daily.  

The examiner reported that among the conditions which the Veteran did not have was hypertrophic gastritis.  The Veteran had been afforded an upper gastrointestinal X-ray series in 1997 which had revealed a hiatal hernia with minimal reflux but no peptic ulcer disease.  It was noted that he had had tests of the lower gastrointestinal tract, i.e., the colon, which had revealed diverticulosis of the sigmoid colon.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by in-service injury, event, or illness.  The examiner stated that the Veteran's STRs revealed in-service care for acute gastroenteritis and the remaining records did not reveal any residuals conditions associated with this event, to include the heartburn and gastroesophageal reflux disease (GERD) which the Veteran reported that he had.  He had been medically discharge for an unrelated disability, after the acute gastroenteritis event.  There was no documentation of dyspepsia or any other gastric condition associated with the acute gastroenteritis.  Further review of the claim file did not reveal any significant post-service heartburn care, other than what the Veteran reported as self-treatment (with Maalox).  His upper GI series in 1997 revealed a hiatal hernia but this was not a consequence of the gastroenteritis in 1951.  A review of medical literature did not support the opinion made by the private nurse (that testified at the hearing) as stated in the Board remand.  Additionally, the Veteran had no hiatal hernia or reflux prior to the acute gastroenteritis which could have been aggravated by the gastroenteritis.  A review of literature did not reveal any evidence or opinions that an acute gastroenteritis event with complete resolution would aggravate or cause chronic heartburn or reflux disease.  It was also noted that during the Veteran's medical service discharge for a right shoulder condition that there was no mention of chronic heartburn or reflux.  There was no condition documented that linked events of the acute gastroenteritis as causing or aggravating another chronic condition.  

The examiner further addressed the Veteran's lay testimony at the examination as to postservice self-treatment with Maalox for heartburn.  However, it was noted that there was still no causal or etiological evidence that events during service were related to any self-treatment for heartburn.  There was no evidence linking the acute in-service gastroenteritis to the need for any self-treatment of any heartburn or reflux the Veteran might have had after military service, and he was not diagnosed within one year of service with any condition of the stomach.  

The examiner opined that the Veteran's in-service acute gastroenteritis resolved with no stomach condition residuals.  A pathophysiologic connection was not present.  The Veteran might have had reflux or heartburn during military service but this was not shown in the service medical records and even if either was present during service they were not caused or aggravated by the resolved acute gastroenteritis.  There was "no chronic intra or post-service condition of the stomach causally linked to the in-service acute gastroenteritis event."  There was no identification of an underlying stomach disorder which the acute gastroenteritis event could have aggravated.  

The examiner summarized that, based on review of the claim file and the current examination, any currently diagnosed stomach disorder was not causally or etiologically related to service.  The acute gastroenteritis did not aggravate an underlying disorder during service.  There was no evidence that an underlying disorder had been present during service.  The scenario which the Veteran presented of having heartburn and reflux was medically credible but not supported evidentially, from the claim file, as having occurred during service nor was it supported in relation to the resolved acute gastroenteritis.  

The Veteran has submitted photographs of two prescription bottles, and in an attached statement he reported that he had taken these medications for stomach problems dating back to May 1951 due to his food having been poisoned during service.  The prescription label on one bottle bears a date in July 2001 and the prescription label on the other bears the warning that the medication is to be used before July 27, 2002.  

Governing Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including peptic ulcer disease, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  38 C.F.R. § 3.309(a). 

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes peptic ulcer disease, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  In other words, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Gastroenteritis, hiatal hernia, and gastroesophageal reflux disease are not chronic diseases under 38 C.F.R. § 3.309(a), although peptic ulcers, which includes duodenal and gastric ulcers, is a chronic disease listed at 38 C.F.R. § 3.309(a).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336.   In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  However, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, evidence of a prolonged period without medical complaint can be considered in making a service connection determination.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

In the 2011 Board remand it was requested that the VA examiner take the Veteran's lay statements into consideration.   Nevertheless, and despite the aforementioned case law as to the competency of lay evidence, following the Board remand the Federal Circuit rendered the decision in Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. Feb. 21, 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  As stated above, the holding in Walker, Id., is that lay evidence of continuity of symptomatology may only be used if there is a chronic disease listed at 38 C.F.R. § 3.309(a).  While either a gastric or duodenal ulcer, each being a form of peptic ulcer diseases, is a listed chronic disease at 38 C.F.R. § 3.309(a), there is no competent evidence that the Veteran has ever had a gastric or duodenal ulcer.  On the other hand, gastroenteritis, gastroesophageal reflux disease, and a hiatal hernia are not chronic diseases listed at 38 C.F.R. § 3.309(a) and, as such, continuity of symptomatology is not a proper basis for granting service connection for such diseases.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed current condition for many years after service.  This is the substance of the VA opinions rendered in 2009 and 2012.  This long period without problems weighs against the claim.  

Here, the registered nurse at the Board hearing testified that it was as likely as not that the Veteran's in-service episode of gastroenteritis could have exacerbated or aggravated an undiagnosed gastrointestinal condition.  The substance of her testimony suggests that, while she did not identify any other gastrointestinal disease which was aggravated, the in-service acute gastroenteritis may have aggravated a condition which he now has, such as gastroesophageal reflux disease or a hiatal hernia.  However, even though this registered nurse testified that she had about 30 years of medical experience, she did not offer any specific rationale for her opinion.  

Weighing against this are the two opinions (in 2009 and 2012) by the VA Primary Care Nurse Practitioner, whose 2009 opinion was co-signed by a VA physician.  

In weighing conflicting medical evidence and opinions the Board may favor the opinion of one competent medical expert over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinions of private treating physicians, or in this case a nurse, are not entitled to presumptively greater weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also D'Aries, 22 Vet. App. 97, 107-08 (2008).  The Board does not have to accept as probative a medical assessment which appears to be based solely on a veteran's reported medical history.  See Swann v. Brown, 5 Vet. App. 229 (1993); see also Wilson v. Derwinski, 2 Vet. App. 614 (1992) and Wood v. Derwinski, 1 Vet. App. 190 (1991).  But, a private medical opinion may not be discounted solely because the claim file was not reviewed; nor may a VA medical opinion be given greater weight solely because the claim file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  An opinion containing only data or conclusions is of little weight; rather, it is the adequacy of the facts upon which an opinion is based, together with the rationale explaining the significance or lack of significance of the information used in reaching the opinion which lends greater probative value.  Nieves-Rodriguez, at 304.  

On each occasion the VA examiner had the claim file for review.  Moreover, at the time of the most recent VA examination, in 2012, the VA examiner stated that medical literature had been reviewed and supported the opinions rendered by that examiner.  The Board is persuaded that the opinions expressed by the VA examiner cite to more specific evidence in the claim file, rely more heavily on the chain of events which are corroborated by documentary evidence, are consistent with medical literature, and the opinions are more in keeping with the circumstances of this case.  Further, the examiner did not rely upon the speculation, as did the nurse that testified at the hearing, that there was some undiagnosed illness during service.  Indeed, the VA examiner specifically ruled of the presence of a separate and undiagnosed gastrointestinal illness during military service.  Moreover, the VA examiner addressed the Veteran's statements and testimony of his postservice symptoms and self-treatment but was unpersuaded, as is the Board, as to the significance of these.  For these reasons, the Board gives greater weight to the opinions of the VA nurse examiner that conducted the 2009 and 2012 VA examinations.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for residuals of acute gastroenteritis is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


